Citation Nr: 1729045	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  10-37 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable scheduler disability rating for right knee osteoarthritis status post medial meniscus tear from May 7, 2001, to October 8, 2007, and in excess of 10 percent from October 9, 2007 to February 4, 2015.  

2.  Entitlement a disability rating in excess of 20 percent for right knee osteoarthritis status post medial meniscus tear from February 4, 2015. 

3.  Entitlement to service connection for right femur fracture, to include as secondary to service-connected obstructive sleep apnea.  

4.  Entitlement to service connection for right ulnar fracture, to include as secondary to service-connected obstructive sleep apnea.  

5.   Entitlement to service connection for loss of concentration (also claimed as traumatic brain injury (TBI)), to include as secondary to service-connected obstructive sleep apnea.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1982 to February 1984.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions beginning in March 2006 by the Department of Veterans Affairs (VA) Cleveland, Ohio, Regional Office (RO).  The March 2006 rating decision granted service connection for right knee strain with an evaluation of 0 percent effective May 7, 2001.  In a December 2011 rating decision, the RO increased the Veteran's rating to 10 percent effective October 9, 2007.  In June 2016, the RO granted a 20 percent evaluation for osteoarthritis, right knee, status post medial meniscus tear, effective February 4, 2015.  

In October 2015, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In February 2016, the Veteran's appeal was before the Board.  Before the Board were the issues of entitlement to an increased rating for right knee osteoarthritis, entitlement to service connection for right femur fracture, right ulnar fracture, loss of concentration, low back disability, and sinusitis.  The Board remanded the claim of entitlement for service connection for a low back disability so that the RO could issue a SOC, and should the Veteran wish, he may perfect an appeal of that issue to the Board.  The RO issued a SOC in July 2016, and to date the Veteran has not perfected an appeal as to that issue, hence entitlement to service connection for a low back disability is not before the Board.  In a July 2016, rating decision, the RO granted service connection for sinusitis, hence this issue is no longer before the Board.  In a June 2016, rating decision, the RO increased the rating for osteoarthritis, status post medial meniscus tear to 20 percent, effective February 4, 2015.  The Board notes that, despite the increased evaluation, higher evaluations are still available, therefore, the issue of an increased evaluation is still in controversy and shall be adjudicated accordingly.

A SSOC was issued in June 2016, and the case has now been returned to the Board for further appellate action. 

The issue of entitlement a disability rating in excess of 20 percent for right knee osteoarthritis status post medial meniscus tear after February 4, 2015, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At all times during the pendency of the appeal prior to February 2015, the evidence of record shows that the Veteran's right knee disability is manifested by painful limitation of motion, but with flexion to 120 degrees and full extension; instability, meniscus impairment, ankylosis, impairment of the tibia and fibula, and genu recurvatum were not shown. 

2.  The Veteran's right femur fracture, was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by the service-connected obstructive sleep apnea.  

3.  The Veteran's right ulnar fracture, was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by the service-connected obstructive sleep apnea.  

4.  The Veteran's loss of concentration/claimed TBI, was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to be caused or aggravated by the service-connected obstructive sleep apnea.  


CONCLUSIONS OF LAW
 
1.  The criteria for 10 percent rating, but no greater, for right knee disability based on painful limitation of motion prior to October 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260-61 (2016).

2.  Prior to February 2015, the criteria for a rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.71a, Diagnostic Codes 5299-5257 (2016).

3. The criteria to establish service connection for a right femur fracture, to include as secondary to a service connected disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).

4. The criteria to establish service connection for a right ulnar fracture, to include as secondary to a service connected disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).

5. The criteria to establish service connection for loss of concentration/TBI, to include as secondary to a service connected disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection 

A. Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Generally, in order to prove service connection, a veteran must show: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009), (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Certain chronic diseases, such as arthritis, if manifest to a compensable degree within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With certain chronic diseases shown as such in service (or within the presumptive period under § 3.307), as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under section 3.309(a), and only those listed, may be established through a showing continuity of symptomatology since service).

Service connection may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b).  See also Allen v. Brown, 439, 448 (1995) (explaining the application of section 3.310(b)); Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining the application of section 3.310(a)).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the veteran.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

B.  Entitlement to service connection for right femur fracture, right ulnar fracture, and loss of concentration (also claimed as traumatic brain injury (TBI), to include as secondary to service-connected obstructive sleep apnea.
  
The Veteran contends that he is entitled to service connection for a right femur fracture, right ulnar fracture, and loss of concentration (also claimed as TBI).  The Veteran was in a motor vehicle accident in 2003.  The Veteran contends that the cause of his 2003 motor vehicle accident was his service connected sleep apnea.  He contends that he should be service connected for right femur fracture, right ulnar fracture, and loss of concentration, secondary to the sleep apnea.  The Veteran suffered a right femur fracture, and right ulnar fracture as a result of the motor vehicle accident in 2003. 
	
STRs are silent for documentation of a right femur fracture or right ulnar fracture.  STRs are silent for documentation of a condition that manifests with symptoms of loss of concentration, or a TBI.  The Veteran makes no contention these claimed disabilities arose in service, and as a result an analysis of that question need not be undertaken.  

Following the motor vehicle accident of 2003, a police report was created.  The Veteran stated he believed he fell asleep at the time of the accident.  This report makes no mention that obstructive sleep apnea was considered to have played in role in the motor vehicle accident.  VA treatment records were reviewed, and are silent as well for documentation of a role the Veteran's OSA played in the motor vehicle accident.  No medical professional has offered the opinion that the Veteran's OSA played a role in the motor vehicle accident. 

In February 2013, the Veteran was afforded a VA examination, addressing the etiology of the right ulnar and femur fracture.  The examiner stated he was unable to make a statement of judgment or opinion, without resort to speculation.  The examiner indicated there is no factual information in the file to form an opinion as to whether or not the Veteran's sleep apnea was the cause of falling asleep while driving, resulting in an accident that produced his fractures.   

In April 2013, the Veteran was afforded a VA examination, addressing the etiology of the claimed loss of concentration, and/or TBI.  The examiner stated, he could not resolve the issue of whether the Veteran's sleep apnea caused him to fall asleep while driving resulting in a possible TBI without resorting to mere speculation, as there was no eye witness to the accident to confirm that the Veteran fell asleep.  The examiner went on to conclude it is less likely than not that the Veteran's loss of concentration is caused by a TBI, since the Veteran had reported problems with  memory, attention and concentration prior to the accident.   

The evidence of record does not show symptoms consistent with a right femur fracture, or right ulnar fracture, to include arthritis or residuals thereof, or of symptoms consistent with a TBI, or a condition that manifests with loss of concentration, during his military service or for over 25 years following his discharge from service.  Therefore, a direct service connection theory of entitlement is unfounded.  

With regard to the Veteran's contentions that his current right femur fracture, right ulnar fracture, and loss of concentration, are a result of his service connected obstructive sleep apnea that led to his motor vehicle accident, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of fatigue, pain, and loss of concentration.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, the Veteran is not competent to render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, though the police report reflects the Veteran's belief that he fell asleep at the time of the accident, the Veteran is not competent to identify a particular reason for a state of fatigue.  Additionally in January 2004, he stated he was alert at the time of the accident.   And finally, the police report reflects that the vehicle the Veteran struck was partially parked in the travel lane, and therefore, subject to being hit whether an approaching driver was alert or not.  

In sum, there is no probative evidence of record showing that the Veteran's right femur fracture, right ulnar fracture, and TBI/loss of concentration, were caused or aggravated by an event, injury, or disease in service, or caused or aggravated by his service-connected obstructive sleep apnea.    

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable. Gilbert v. Derwinski, 1 Vet. App. 49  (1990). Entitlement to service connection for right femur fracture, right ulnar fracture, and TBI/loss of concentration, to include as secondary to service-connected obstructive sleep apnea, is not warranted.

III. Increased Rating 

A. Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2016).  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Veteran's right knee right knee disability has been rated noncompensable from May 7, 2001, to October 8, 2007, and 10 percent from October 9, 2007 to February 4, 2015.  After February 2015, it has been evaluated as 20 percent disabling.  

Full range of motion of the knee is from 0 degree of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2016).

Under Diagnostic Code 5256, ankylosis at a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating; ankylosis with flexion between 10 degrees and 20 degrees warrants a 40 rating; ankylosis with flexion between 20 degrees and 45 degrees warrants a 50 rating; and extremely unfavorable ankylosis (flexion at an angle of 45 degrees or more) warrants a 60 percent rating.  

Under Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

The terms "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of terminology such as "slight" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.

Under Diagnostic Code 5259, removal of the semilunar cartilage when symptomatic warrants a 10 percent rating.

Under Diagnostic Code 5260, if flexion of the leg is limited to 45 degrees, a 10 percent rating is in order.  If flexion of the leg is limited to 30 degrees, a 20 percent rating is in order.  If flexion of the leg is limited to 15 degrees, a 30 percent rating is in order.  

Under Diagnostic Code 5261, if extension of the leg is limited to 10 degrees, a 10 percent rating is in order.  If extension of the leg is limited to 15 degrees, a 20 percent rating is in order.  If extension of the leg is limited to 20 degrees, a 30 percent rating is in order.  If extension of the leg is limited to 30 degrees, a 40 percent rating is in order.  If extension of the leg is limited to 45 degrees, a 50 percent rating is in order. 

Under Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; with moderate knee or ankle disability, a 20 percent rating is warranted; with marked knee or ankle disability, a 30 percent rating is warranted; and with nonunion (loose motion requiring brace), a 40 percent rating is warranted.

Under Diagnostic Code 5263, Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating.


B. Right Knee 

Turning to the facts of this case, according to a May 2000 radiology report, the Veteran reported right knee pain.  X-rays were normal.  In August 2000 he had right knee arthroscopic surgery, with a partial medial meniscectomy and excision of pathologic plica.  

In January 2004, and August 2004, he was seen at the VAMC with complaints of right knee pain.  There was no mention of instability of the knee.  

The Veteran underwent a VA examination in July 2005.  He reported experiencing pain in his right knee.  He denied any problems with weakness.  He reported stiffness and swelling.  He denied redness or heat.  He denied instability, giving way, or locking.  He reported problems with fatigability and lack of endurance due to the right knee pain increasing with activity.  He reported never being pain free.  He reported flare-ups of right knee pain, occurring two times per year, lasting two to three days.  Precipitating factors included increase in activity, prolonged standing, walking, lifting or carrying.  Alleviating factors were rest and medications.  There was no evidence of dislocation or recurrent subluxation.  He did not have arthritis.  On examination there was no swelling effusion, redness or warmth.  There was bony enlargement and deformity.  The patella moved freely and tracked well.  Lateral and medial stability was present.  Anterior and posterior drawer signs were negative for instability.  There was crepitus with range of motion.  He had pain with range of motion.  Range of motion was normal, with extension to 0 degrees, and flexion to 140 degrees, and active and passive 0 to 126 degrees.  With repetitive testing range of motion was 0 to 126 degrees.  He was diagnosed with mild degenerative joint disease of the medial, lateral and patellofemoral compartments of the right knee.  

In September 2005, the Veteran was seen at the VAMC with a report of right knee pain.  September 2006, he was seen again for complaints of chronic right knee pain.  These records contain no evidence of instability.    

At a February 2007, VAMC evaluation, there was no effusion and no soft tissue swelling.  Flexion was to 130 degrees, and there was no varus or valgus stress laxity and no rotary instability.  The Veteran reported right knee pain.  

In April 2008, he was afforded a VA examination.  He reported chronic pain in his knee.  He reported that his knee was somewhat wobbly, but not truly unstable, and he had no locking.  He reported flare ups primarily with increased discomfort with walking.  He was using an ace bandage at times, and would ice his knee.  He reported limited walking and standing ability.  On examination, there was no tenderness to the posterior aspect of the joint.  He had flexion to 140 degrees, and extension to 0 degrees.  There was no evidence of pain, weakness, or fatigue. Lateral and medial stress of the knee showed no laxity of the lateral medial collateral ligaments.  There was negative anterior and posterior drawer sign.  He had a negative McMurray's sign, and he walked without a limp.  X-rays revealed minimal degenerative joint disease.  

In May 2011, the Veteran underwent a VA examination.  The Veteran reported stiffness, swelling, giving way, tenderness, effusion and pain.  He indicated he does not experience weakness, heat, redness, lack of endurance, locking, fatigability, deformity, drainage, subluxation or dislocation.  He reported flare-ups as often as 3 times per month, each lasting for 2 weeks.  He stated the flare ups were alleviated by rest and anti-inflammatories.  During a flare-up, he reported difficulty with weight bearing activities.  He reported difficulty with standing and walking.  On examination there was no evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, guarding of movement, malalignment and drainage.  There was no subluxation.  Range of motion testing revealed flexion to 120 degrees, with pain starting at 120 degrees, and extension to 0 degrees with no indication of pain.  Repetitive range of motion testing was possible, that resulted in no change in the degrees of flexion.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive e use.  X-ray results were within normal limits.  

Diagnostic Code 5256 does not apply because the Veteran was not found to have ankylosis in his right knee at any time during the course of his appeal, nor has it been contended otherwise. 38 C.F.R. § 4.71a (2016).

With respect to an increased rating based on limitation of flexion, the Veteran has never demonstrated flexion limited to 60 degrees or fewer, even when taking pain into consideration.  At the July 2005 examination, the Veteran demonstrated flexion to 126 degrees with pain, and at the time of his May 2011 examination, he demonstrated flexion to 120 degrees with pain.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2016). 

Similarly, the Veteran has never demonstrated extension limited to 5 degrees or greater, even when taking pain into consideration. Indeed, the Veteran has consistently demonstrated full extension of the right knee throughout the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2016).

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements. 38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995). The Board must consider the effects of weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45 (2016).  VA examiners and clinicians have noted the Veteran's complaints such as pain, and the Board has taken those complaints into consideration in its above discussion. The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  For example, the above medical evidence indicates that repetitive motion testing failed to produce additional losses in the Veteran's range of motion.  Nevertheless, painful limited motion is entitled to at least the minimum compensable rating for the joint.  Accordingly, a 10 percent rating is warranted for the Veteran's right knee disability for the period prior to October 2007, when he was evaluated at the non-compensable level.  

Turing to other potentially applicable Diagnostic Codes, Diagnostic Code 5262, applicable to impairment of the tibia and fibula, does not apply because the evidence does not show malunion of the tibia and fibula or symptoms approximating malunion of the tibia and fibula. 38 C.F.R. § 4.71a (2016). 

Diagnostic Code 5263 does not apply because the Veteran has not demonstrated symptoms approximating genu recurvatum at any time. 38 C.F.R. § 4.71a (2016).

Having discussed the appropriate ratings based on the Veteran's limitation of movement of the right knee, the Board next turns to the possibility of a rating based on instability of the right knee.  Limitation of motion and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both limitation of motion and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998). Therefore, limitation of motion and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Here, in July 2005,the Veteran denied instability or giving way, or locking.  On examination, there was lateral and medial stability present.  In April 2008, he had no instability or locking, an on examination there was no laxity of the lateral medial collateral ligaments.  In May 2011, stability testing of the Veteran's right knee was normal.  The VA treatment records are consistent with the findings of the VA examinations.  There has been no evidence of recurrent patellar subluxation or dislocation, nor was patellar subluxation demonstrated on x-ray examination.  Thus, an evaluation based on Diagnostic Code 5257 is not indicated.  

Furthermore, when semilunar cartilage (that is, the meniscus) is dislocated with frequent episodes of locking, pain and effusion into the joint a 20 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5258.  When semilunar cartilage has been removed, but remains symptomatic, a 10 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5259.  In this case, the Veteran had a meniscectomy in August 2000.  The evidence does not show that prior to February 2015, the Veteran's impairment of the meniscus resulted in symptoms as a result of the meniscectomy.  As such, prior to February 2015, greater evaluations under Diagnostic Codes 5258 and 5259 are thus unavailable.  The Board notes, effective February 4, 2015, the Veteran has been granted a 20 percent rating which is addressed in the remand portion.

In sum, the Board finds that the Veteran is entitled to a 10 percent evaluation, but no higher for his knee disability for the period prior to February 2015.  

In reaching this decision, the Board notes that in Correia v. McDonald, 28 Vet. App. 158, (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The examination reports of record do not include all of these range of motion findings, but a more current examination could not legitimately describe what the range of motion on such testing would be for a time now past.  As such, the Board proceeds to a decision for the period prior to the most recent February 2015, examination.  Consideration of the period after February 2015 will be the subject of a remand in order to obtain the results of testing described in Correia that can be applied to a period more proximate to the findings.  


ORDER

Subject to the law and regulations governing the payment of monetary benefits, a 10 percent rating for right knee disability from May 2001 to February 4, 2015 is granted.  

A disability evaluation in excess of 10 percent for right knee disability prior to February 4, 2015, is denied.  

Service connection for right femur fracture, to include as secondary to service-connected obstructive sleep apnea is denied.  

Service connection for right ulnar fracture, to include as secondary to service-connected obstructive sleep apnea is denied.  

Service connection for loss of concentration (also claimed as traumatic brain injury (TBI)), to include as secondary to service-connected obstructive sleep apnea is denied.  


REMAND

In February 2015, the Veteran underwent a VA examination assessing the severity of his right knee osteoarthritis status post medial meniscus tear.  In June 2016, the RO granted the Veteran a 20 percent evaluation for his right knee.   

As indicated above, in Correia v. McDonald, 28 Vet. App. 158, (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  An examination consistent with Correia should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all ongoing federal treatment records. 

2.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his service-connected right knee disability.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158, (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the left knee is undamaged, the range of motion of that joint should be provided for purposes of comparison.  If the right knee cannot be tested on "weight-bearing," then the examiner should specifically indicate that such testing cannot be done.  

(b)  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner should provide an explanation for why this is so.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


